Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Response to Amendment
The amendment filed on 12/22/2020 has been entered. Claims 1 and 13 are amended. Claims 1, 4-6, 8- 13, 16 -17, and 19-22 are pending.
Response to Arguments 
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-11, 13, 16 -17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang  US20130148067A1
Regarding claim 1, Wang discloses an array substrate (fig. 9), comprising: a base substrate (3);a planarization layer (layer of 9) on the base substrate (3), the planarization layer (layer of 9) having a plurality of protrusions (9, see fig. 9) protruding away from the base substrate (3) and resulting in a plurality of grooves (area between protrusions in 9, see fig. 9) between adjacent protrusions (9): a first electrode layer (5) having at least a portion over the plurality of protrusions (9; [0025]) of the planarization layer (layer of 9); an insulation layer (10) filling each groove (area between protrusions in 9, see fig. 9) and exposing a top portion (see fig. 9) of the first electrode layer (5) on the protrusions (9); and a second electrode layer (2) on the insulation layer (10), wherein the second electrode layer (2) is flat (see fig. 9), and the second electrode layer (2) and the top portion of the first electrode laver (5, 51) have a same height from the base substrate (see fig. 9; [0025])
Regarding claim 4, Wang discloses the array substrate of claim 1, wherein: the second electrode layer (2) comprises a plurality of second sub-electrodes (2 between 9; fig. 9; [0025]),each second sub-electrode (2) is in the groove (see fig. 9; [0025]) between the adjacent protrusions (9) and electrically insulated (insulated via 12) from the first electrode layer (5)(see fig. 9), and the insulation layer (10) is between the first electrode layer (5) and the second electrode layer (2)(see fig. 9).
Regarding claim 5, Wang discloses the array substrate of claim 4, wherein each second sub-electrode (2) is stripe-shaped (see fig. 7), and the plurality of second sub-electrodes (2) are in parallel ([0028]).
Regarding claim 6, Wang discloses the array substrate of claim 1, wherein the first electrode layer (5) is a continuous single layer over the planarization layer (layer of 9)(see fig. 9; [0025]).
Regarding claim 8, Wang discloses the array substrate of claim 1, wherein:
the plurality of protrusions (9) has a cross-section in a direction perpendicular (see fig 7, 9) to the base substrate (3), and
the cross-section (9) has one of a trapezoidal shape (see fig. 9; [0033]), a rectangular shape, a triangular shape, a circular shape, a curved shape, and an arcuate shape.
            Regarding claim 9, Wang discloses the array substrate of claim 1, wherein a top surface of the plurality of protrusions (9) and a top surface of the insulation layer (10) are of substantially a same height (see fig. 9) from the base substrate (3).
            Regarding claim 10, Wang discloses the array substrate of claim 1, wherein a top surface of the portion of the first electrode layer (5) over the protrusions (9) and a top surface of the second electrode layer (2) are of substantially a same height (see fig. 9) from the base substrate (3).
            Regarding claim 11, Wang discloses a display panel ([0046]-[0047]), comprising the array substrate (fig. 9) of claim 1.

	Regarding claim 13,  Wang discloses a method of fabricating an array substrate (fig. 9) , comprising: providing a base substrate (3); forming a planarization layer (layer of 9)  on the base substrate (3), the planarization layer (layer of 9)  including a plurality of protrusions protruding (9, see fig. 9) away from the base substrate (3)  and resulting in a plurality of grooves (area between protrusions in 9, see fig. 9)between adjacent protrusions (9);
forming a first electrode layer (5) on the planarization layer (layer of 9)   , wherein the first electrode layer (5)  has at least a portion over the plurality of protrusions of the planarization layer (layer of 9); forming an insulation layer  (10) at least partially filling each groove  (area between protrusions in 9, see fig. 9)  and exposing a top portion of the first electrode layer (5) on the protrusions; and forming a second electrode layer (2)  on the insulation layer (10); wherein the second electrode layer (2)  is flat and the second electrode layer (2)  and the top portion of the first electrode layer (5, 51)  have a same height from the base substrate (see fig. 9; [0025]).
Regarding claim 16, Wang discloses the method of claim 13, wherein: the second electrode layer (2) comprises a plurality of second sub-electrodes (2 between 9; fig. 9; [0025]) each second sub-electrode (2) is in the groove (see fig. 9; [0025]) between the adjacent protrusions (9) and electrically insulated (insulated via 12) from the first electrode layer (5)(see fig. 9), and the insulation layer (10) is between the first electrode layer (5) and the second electrode layer (2)(see fig. 9).
Regarding claim 17, Wang discloses the method of claim 16, wherein each second sub-electrode (2) is stripe-shaped (see fig. 7), and the plurality of second sub-electrodes (2) are in parallel ([0028]).

Regarding claim 19,  Wang discloses the method of claim 13, wherein the first electrode layer (5) is a continuous single layer over the planarization layer (layer of 9)(see fig. 9; [0025]).
Regarding claim 20, Wang discloses the method of claim 13, wherein: the plurality of protrusions (9) has a cross-section in a direction perpendicular (see fig 7, 9) to the base substrate (3), and the cross-section (9) has one of a trapezoidal shape (see fig. 9; [0033]), a rectangular shape, a triangular shape, a circular shape, a curved shape, and an arcuate shape.
Regarding claim 21,  Wang discloses the method of claim 1, wherein a top surface of the plurality of protrusions (9) and a top surface of the insulation layer (10) are of substantially a same height (see fig. 9) from the base substrate (3).
Regarding claim 22, Wang discloses the method of claim 13. wherein a top surface of the portion of the first electrode layer (5) over the protrusions (9) and a top surface of the second electrode layer (2) are of substantially a same height (see fig. 9) from the base substrate (3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130148067A1 in view of Goebel US 20100188630.
Regarding claim 12, Wang teaches the display panel of claim 11, however does not teach wherein the display panel is a liquid crystal display panel having negative liquid crystals.
Goebel teaches wherein the display panel is a liquid crystal display panel having negative liquid crystals [0018] for the purpose that displays which use dielectrically negative liquid crystals as modulation media have significantly higher transmission than those which use dielectrically positive liquid crystals. [0018]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the negative liquid crystal of Goebel for the purpose that displays which use dielectrically negative liquid crystals as modulation media have significantly higher transmission than those which use dielectrically positive liquid crystals. [0018]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650.  The examiner can normally be reached on M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                                                                                                                                                                                                        
/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871